DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed August 28, 2020.  Claims 12-24 are pending in this case.  Claims 1-11 were previously canceled. Claims 12-17 and 20 are currently amended. Claims 21-24 are newly added.
Response to Arguments
Applicant’s arguments, see REMARKS, filed August 28, 2020, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 12 and 17, as currently amended,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see REMARKS, filed August 28, 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 12-16, as currently amended,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant's further arguments filed August 28, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 12 and 17, as currently amended, that nothing in the cited references teaches, discloses or suggests determining, based on a power level of a battery, a power mode selected by the NFC device.
Examiner respectfully disagrees.
Chen teaches determining, based on a power level of a battery, a power mode of the device, ((par 10 --- “Battery power may then be allocated to the at least one application based on the battery discharge curve. For example, an operating point on the battery discharge curve may be selected based on at least one objective such as long battery life, good performance, etc. Available battery power or current may be determined based on the selected operating point and may be allocated to the at least 
Jolivet teaches NFC device (par 59, 1-3, 32--- “cards may also use near field communication (NFC)”) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 17 –
Independent claims 12 and 17 recite, in newly-added language, “wherein the first application requires user authorization on the communication device to complete a first transaction” and “wherein the second application is a low power version of the first application and the second application requires user authorization on the reader device to complete a second transaction.” These limitations describe characteristics of the first application the second application. However, claim 12 is directed to a communications device that includes a host processor, a NFC device, and a controller, but not the first 
Regarding claim 15 –
Claim 15 recites, in newly-added language, “the device”. The antecedent for this limitation is unclear. The claim previously recites “a communications device” and “a near field communication (NFC) device.” It is unclear to which of these devices the phrase “the device” refers.
Regarding claims 21 and 22 -
Claims 21 and 22 each recite the limitation "the user input".  There is insufficient antecedent basis for this limitation in the claim.
Hybrid claims 
Regarding claim 12 –
Claims 12 is directed to a communications device comprising a host processor and NFC device.  The claim however also recites the actions of “the first application . . . requires” and “the second application requires . . . “.  Neither of these actions can be attributed to any of the structural elements of the communications device. The claim is, therefore, a hybrid claim. UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
For the reasons above, independent claims 12 and 17 and their dependent claims 13-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-16 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jolivet et al (US 2010/0029202).
Regarding claim 1 –
Jolivet discloses a teaches a communications device, comprising:
a host processor; (par 68) and 
a near field communication (NFC) device (par 1-3, 32, 59) comprising:
a controller for executing instructions stored in a tangible non-transitory medium. (par 27-33, 49, 62)
Note that the recitation “for executing instructions stored . . . instructions: detect . . . receive . . . select . . . select . . . and transmit . . . ” recites intended use and therefore does not serve to distinguish from the prior art.  MPEP 2103 I C.  Therefore, Jolivet is sufficient in terms of art.
What the processor is intended to do, in this case receive an input, detect a change in power mode, receive a request, select a first and second AID, and transmit the AID is intended use/functional language.  As processors are programmable, the actions of “detect”, “receive”, “select”, “select” and “transmit” data are inherent to these processors (see MPEP 2103 I C, 2114 IV, How Computers Work 7th tabula rasa, capable of doing anything your creativity-or, more usually, the creativity of professional programmers-can imagine for it to do. It is a calculating machine, an artist's canvas, a magical typewriter, an unerring accountant, and a host of other tools. To transform it from one persona to another merely requires setting some of the microscopic switches buried in the hearts of the microchips, a task accomplished by typing a command or by clicking with your mouse on some tiny icon on the screen.”). 
Claims 13-16 and 21-24 are rejected under the same criteria as each depends from claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14, 16-19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2012/0047379) in view of Cha et al (US 2012/0023568), Borras et al (US 2010/0057983), DeJong (US 2005/0188360) and further in view of Jolivet et al (US 2010/0029202).
Regarding claims 12 and 17 –
Chen teaches a device, comprising:
a host processor; (par 20, 22) and 

detect, based on a power level of a battery, that the device has switched to a new power mode, (par 10, 29, 60)
select a first AID corresponding to a first application as the AID when the device is operating in a high power mode; (par 62, 43-45, 52-53, 58, 65-66)
a second AID wherein the second application is a low power version of the first application; (par 62, 43-45, 52-53, 58, 65-66)
and wherein the low power mode is at a lower power level than the high power. (par 62, 45)
Chen does not specifically teach wherein the first application requires user authorization on the communication device to complete a first transaction.
Cha teaches that the first application requires user authorization on the communication device to complete a first transaction. (par 120)
Chen does not specifically teach the second application requires user authorization on the reader device to complete a second transaction.
Cha teaches that the second application requires user authorization on the reader device to complete a second transaction. (par 120)
It would be obvious to one of ordinary skill in the art to combine Chen and Cha for greater transaction security.
Chen does not specifically teach selecting a second AID corresponding to a second application as the AID when the NFC device is operating in a low power mode.
Borras teaches selecting a second AID corresponding to a second application as the AID when the NFC device is operating in a low power mode. (par 14)
It would be obvious to one of ordinary skill in the art to combine Chen and Cha with Borras for more efficient power conservation.
Chen does not specifically teach receiving a request for an application identifier (AID) from a reader device.
DeJong teaches receiving a request for an application identifier (AID) from a reader device. (fig1B, 1C; par 18-20, 225, 257).
It would be obvious to one of ordinary skill in the art to combine Chen, Cha, Borras and DeJong in order to obtain a more user-friendly device.
Chen does not specifically teach NFC. However, Chen teaches a device that uses radio frequency ICs (RFICs).
Jolivet teaches NFC device (par 59, 1-3, 32) 
It would have been obvious for a person of ordinary skills in the art, at the time of applicant’s invention to combine the invention of Chen, Cha, Borras, and DeJong with that of Jolivet. The motivation or benefits for including NFC technology which is a short-range wireless communication technology that allows data exchanging between devices over a relatively short distance (Jolivet, par 32).
Regarding claims 13 and 19 –
Jolivet teaches accessing a list of AIDs comprising the first AID and the second AID. (par 76)
Regarding claims 14 and 18 –
Chen teaches that the high power mode is a full power mode (par 62), and Jolivet teaches the low power mode is a battery off mode. (par 63).
Regarding claim 16 –
Jolivet teaches that the first application is configured to interact with a host device coupled to the NFC device to request entry of a personal identification number (PIN) on the host device, (par 81) and wherein the second application is configured to emulate a contactless credit card. (par 28)
Regarding claim 21 –
Chen teaches that the user input on the communications device comprises one of a biometric scan, voice recognition, or an input from a keyboard or number pad on the communications device. (par 5, 24, 77)
Regarding claim 22 –
DeJong teaches that when the second AID is selected, the user input may be on a point of sale (POS) device associated with the reader device. (fig1B, 1C; par 18-20, 225, 257).
Regarding claim 23 –
Chen teaches that the communications device is a mobile phone. (par 5, 20).
Claims 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2012/0047379) in view of Cha et al (US 2012/0023568), Borras et al (US 2010/0057983), DeJong (US 2005/0188360) and further in view of Jolivet et al (US 2010/0029202) and Oya (US 2009/0125732).
Chen in view of Cha, Borras, DeJong and Jolivet teaches as above.
Regarding claims 15 and 20 –
Chen teaches that the controller is further configured to:
select the first AID from the list of AIDs if the communications device has sufficient power to enable entry of a personal identification number (PIN) on the host communications device (par 45-49).
Chen does not specifically teach selecting the second AID from the list of AIDs if the device does not have sufficient power to enable entry of the PIN on the communications device.
Oya teaches selecting the second AID from the list of AIDs if the device does not have sufficient power to enable entry of the PIN on the communications device. (par 32, 34, 111, background applications during OFF state)
Jolivet teaches a list of AIDs comprising the first AID and the second AID. (par 76)
It would have been obvious for a person of ordinary skills in the art, at the time of applicant’s invention to combine the invention of Chen, Cha, Borras, and DeJong with that of Jolivet and Oya. The motivation or benefits for including NFC technology which is a short-range wireless communication technology that allows data exchanging between devices over a relatively short distance (Jolivet, par 32).
Note that, in claim 20,  the language “select the second AID from the list of AIDs if the host device does not have sufficient power to enable entry of the PIN on the host device constitutes optional or conditional language and therefore does not serve to distinguish from the prior art.  MPEP 2103 I C.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2012/0047379) in view of Borras et al (US 2010/0057983), DeJong (US 2005/0188360) and further in view of Jolivet et al (US 2010/0029202) and Smith (US 2009/0134952).
Regarding claim 24 –
Chen, in view of Borras, DeJong, and Jolivet teaches as above.
Smith teaches using harvested power from a recovered communications signal. (abs, par 24)
Jolivet teaches NFC device can execute the second application. (par 59, 1-3, 32, 28, 81).
It would have been obvious for a person of ordinary skills in the art, at the time of applicant’s invention to combine the invention of Chen, Borras, and DeJong with that of Jolivet and with the power harvesting of Smith. The motivation or benefits for including NFC technology, which is a short-range wireless communication technology that allows data exchanging between devices with more efficient power usage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tao et al (US 2011/0216681) teach systems and methods for operation mode transition in wireless communications.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685